      CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Linda Lewis,                                               Civ. No. 19-1117 (ECT/BRT)

                      Plaintiff,

v.

City of Burnsville, et al.,                     ORDER ON MOTION TO COMPEL

                      Defendants.


       This matter is before the Court on Defendants’ Motion to Compel. (Doc. No. 43.)

A hearing was held on June 23, 2020. (Doc. No. 60.) Based on the record and

submissions filed, the Court issues the following Order.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 26 governs the scope of discovery in federal

court. Fed. R. Civ. P. 26(b)(1). Federal Rule of Civil Procedure 26(b)(2)(C) provides:

       On motion or on its own, the court must limit the frequency or extent of
       discovery otherwise allowed by these rules or by local rule if it determines
       that:

       (i) the discovery sought is unreasonably cumulative or duplicative, or can
       be obtained from some other source that is more convenient, less
       burdensome, or less expensive;

       (ii) the party seeking discovery has had ample opportunity to obtain the
       information by discovery in the action; or

       (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

Rule 26(b)(1) provides that:
      CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 2 of 8




       [p]arties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1).

       The discovery motions now before the Court relate to Document Requests and

Interrogatories.

       A.     Rule 34 Document Requests

       Document requests must “describe with reasonable particularity” the documents

sought. Fed. R. Civ. P. 34(b). If a document request comports with Rule 34 and the scope

and limits of Rule 26, the responding party must produce documents within its

“possession, custody, or control.” Fed. R. Civ. P. 34(a). Responses and Objections must

be made as follows:

       (2)    Responses and Objections.

              (A) Time to Respond. The party to whom the request is directed must
              respond in writing within 30 days after being served or — if the request
              was delivered under Rule 26(d)(2) — within 30 days after the parties’ first
              Rule 26(f) conference. A shorter or longer time may be stipulated to under
              Rule 29 or be ordered by the court.

              (B) Responding to Each Item. For each item or category, the response must
              either state that inspection and related activities will be permitted as
              requested or state with specificity the grounds for objecting to the request,
              including the reasons. The responding party may state that it will produce
              copies of documents or of electronically stored information instead of
              permitting inspection. The production must then be completed no later than
              the time for inspection specified in the request or another reasonable time
              specified in the response.


                                             2
      CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 3 of 8




              (C) Objections. An objection must state whether any responsive materials
              are being withheld on the basis of that objection. An objection to part of a
              request must specify the part and permit inspection of the rest.

              (D) Responding to a Request for Production of Electronically Stored
              Information. The response may state an objection to a requested form for
              producing electronically stored information. If the responding party objects
              to a requested form—or if no form was specified in the request—the party
              must state the form or forms it intends to use.

              (E) Producing the Documents or Electronically Stored Information. Unless
              otherwise stipulated or ordered by the court, these procedures apply to
              producing documents or electronically stored information:

                      (i) A party must produce documents as they are kept in the usual
                      course of business or must organize and label them to correspond to
                      the categories in the request;

                      (ii) If a request does not specify a form for producing electronically
                      stored information, a party must produce it in a form or forms in
                      which it is ordinarily maintained or in a reasonably usable form or
                      forms; and

                      (iii) A party need not produce the same electronically stored
                      information in more than one form.

       B.     Interrogatories

       “An interrogatory may relate to any matter that may be inquired into under Rule

26(b). An interrogatory is not objectionable merely because it asks for an opinion or

contention that relates to fact or the application of law to fact, but the court may order

that the interrogatory need not be answered until designated discovery is complete, or

until a pretrial conference or some other time.” Rule 33. Answers and Objections must be

made as follows:

       (b) Answers and Objections.

       (1) Responding Party. The interrogatories must be answered:

                                              3
CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 4 of 8




       (A) by the party to whom they are directed; or
       (B) if that party is a public or private corporation, a partnership, an
       association, or a governmental agency, by any officer or agent, who must
       furnish the information available to the party.

(2) Time to Respond. The responding party must serve its answers and any
objections within 30 days after being served with the interrogatories. A shorter or
longer time may be stipulated to under Rule 29 or be ordered by the court.

(3) Answering Each Interrogatory. Each interrogatory must, to the extent it is not
objected to, be answered separately and fully in writing under oath.

(4) Objections. The grounds for objecting to an interrogatory must be stated with
specificity. Any ground not stated in a timely objection is waived unless the court,
for good cause, excuses the failure.

(5) Signature. The person who makes the answers must sign them, and the
attorney who objects must sign any objections.

(c) Use. An answer to an interrogatory may be used to the extent allowed by the
Federal Rules of Evidence.

(d) Option to Produce Business Records. If the answer to an interrogatory may be
determined by examining, auditing, compiling, abstracting, or summarizing a
party's business records (including electronically stored information), and if the
burden of deriving or ascertaining the answer will be substantially the same for
either party, the responding party may answer by:

       (1) specifying the records that must be reviewed, in sufficient detail to
       enable the interrogating party to locate and identify them as readily as the
       responding party could; and

       (2) giving the interrogating party a reasonable opportunity to examine and
       audit the records and to make copies, compilations, abstracts, or
       summaries.




                                      4
     CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 5 of 8




                                      ORDER

      Based on the file, records, and submissions herein, IT IS HEREBY ORDERED

that Defendants’ Motion to Compel (Doc. No. 43) is GRANTED IN PART and

DENIED IN PART as set forth below.

            1.    Regarding Interrogatory No. 5, the Motion is GRANTED. If
                  Plaintiff has not sought information responsive to this Interrogatory
                  from the next of kin, she must do so and supplement this
                  Interrogatory. Plaintiff may supplement this request with appropriate
                  authorizations giving Defendants’ access to the requested
                  information.

            2.    Regarding Interrogatory No. 8, the Motion is GRANTED. If
                  Plaintiff has not sought information responsive to this Interrogatory
                  from the next of kin, she must do so and supplement this
                  Interrogatory. Plaintiff’s supplementation may include appropriate
                  authorizations giving Defendants’ access to the requested
                  information.

            3.    Regarding Interrogatory No. 12, the Motion is GRANTED. If
                  Plaintiff has not sought information responsive to this Interrogatory
                  from the next of kin, she must do so and supplement this
                  Interrogatory. Plaintiff’s supplementation may include appropriate
                  authorizations giving Defendants’ access to the requested
                  information.

            4.    Regarding Interrogatory No. 16, the Motion is GRANTED. If
                  Plaintiff has not sought information responsive to this Interrogatory
                  from the next of kin, she must do so and supplement this
                  Interrogatory.

            5.    Regarding Interrogatory No. 19, the Motion is GRANTED. If
                  Plaintiff has not sought information responsive to this Interrogatory
                  from the next of kin, she must do so and supplement this
                  Interrogatory. Plaintiff’s supplementation may include appropriate
                  authorizations giving Defendants’ access to the requested
                  information.

            6.    Regarding Interrogatory No. 20, the Motion is GRANTED. If
                  Plaintiff has not sought information responsive to this Interrogatory
                  from the next of kin, she must do so and supplement this

                                          5
      CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 6 of 8




                     Interrogatory. Plaintiff’s supplementation may include appropriate
                     authorizations giving Defendants’ access to the requested
                     information.

              7.     Regarding Interrogatory No. 21, the Motion is GRANTED. If
                     Plaintiff has not sought information responsive to this Interrogatory
                     from the next of kin, she must do so and supplement this
                     Interrogatory.

              8.     Regarding RFP No. 5, the Motion is GRANTED. If Plaintiff has not
                     sought information responsive to this Interrogatory from the next of
                     kin, she must do so and supplement this Interrogatory.

       To allow ample time to inquire of the next-of-kin, Plaintiff must supplement this

discovery not later than August 3, 2020. Under the circumstances, Plaintiff must also

certify that she has sought responsive information from the next of kin to these Requests

for Production and Interrogatories in a supplemental response. This should not be

interpreted as a sign that this Court suspects that Plaintiff and her counsel will not abide

by the Federal Rules of Civil Procedures and relevant case law. However, a clear

certification will confirm that Plaintiff understood her obligation to inquire of the next of

kin consistent with Henderson v. City of Woodbury, No. CV 15-3332 (RHK/FLN), 2016

WL 11020056 (D. Minn. July 22, 2016). At the hearing, Plaintiff’s counsel agreed that

Henderson applies.

       This Court denies the request to “strike” objections.

       The Court next addresses the damages-related discovery disputes—specifically

Interrogatory No. 17 and Request for Production No. 22. As to damages-related

discovery, to the extent Plaintiff has not sought information responsive to these discovery

requests from the next of kin, she must do so and supplement answers to the Interrogatory


                                              6
      CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 7 of 8




and documents responsive to the Document Request. To the extent the Interrogatory is

construed as a contention interrogatory, such interrogatories are not premature, and

Plaintiff must provide responsive information known to date. Plaintiff must supplement

based upon her knowledge and following an inquiry from the next of kin.

       The parties’ dispute regarding damages discovery is primarily focused on whether

Plaintiff must provide a calculation for Plaintiff’s non-economic damages, including, for

example, pain and suffering, emotional distress, loss of counsel and guidance, loss of

advice, comfort, assistance, companionship, protection, and lost time together.

Defendants contend that Plaintiff is required to identify categories of all damages sought,

including non-economic damages and she must itemize all damages and produce

documentary support for her damages claim, relying heavily on Sandoval v. Am. Bldg.

Maintenance Ind., Inc., 267 F.R.D. 257, 282–83 (D. Minn. 2007.) Plaintiff’s counsel

argues that there is no way to calculate Plaintiff’s non-economic losses for wrongful

death. However, if Plaintiff intends to ask the jury for a specific dollar amount of such

damages at trial—or to suggest any figures, or possible ranges—Plaintiff is required to

provide it to Defendants along with the basis for that figure. Plaintiff cannot “reserve”

such disclosure until after fact discovery closes. Further, even if Plaintiff does not intend

to ask for a specific amount (or suggest any figure or range) but intends to offer evidence

supporting any non-economic award, Plaintiff must disclose responsive discovery

regarding the claim. “If Plaintiff intends to suggest a specific amount to the jury for [non-

economic damages], yet fails to supplement its Rule 26 disclosures to provide Defendant

with a computation of damages, Plaintiff may be foreclosed from suggesting that specific

                                              7
      CASE 0:19-cv-01117-ECT-BRT Document 61 Filed 06/29/20 Page 8 of 8




amount for emotional distress damages to the jury at trial.” See E.E.O.C. v. Wal-Mart

Stores, Inc., 276 F.R.D. 637, 639–40 (E.D. Wash. 2011). “While it is true that the

ultimate amount of non-economic damages, if any, to be awarded [Plaintiff] will be

determined by a jury, in this Court’s view, that does not relieve the [Plaintiff] from

disclosing any specific evidence they intend to utilize at trial in support of their request

for emotional distress from disclosing any dollar range they intend to request from the

jury. Otherwise, [Plaintiff] could surprise the defendants at trial with a specific request of

$1,000,000 for claimed emotional harm that was never previously disclosed contrary to

the spirit and intent of the applicable discovery Rules.” See McCrary v. Country Mut. Ins.

Co., No. 13-CV-507-JED-PJC, 2014 WL 1871891, at *4 (N.D. Okla. May 9, 2014).

       Plaintiff must supplement her initial disclosures and respond to relevant written

discovery requests on the topic of damages no later than October 1, 2020. This gives

Plaintiff more than sufficient time to conduct discovery relevant to damages claims.

       The Court finally turns Defendants’ request to amend the scheduling Order.

Plaintiff does not object to the request or the specific proposals offered. The Court will

extend some deadlines in a separate order; however, the Court will not adopt all of the

Defendants’ proposals. The parties muse carefully review the Amended Scheduling

Order and comply with the deadlines and obligations.



Date: June 29, 2020                        s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge



                                              8
